DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the Patent Trial and Appeal Board decision issued on January 13th, 2021. The rejection of claims 1-5 under 35 U.S.C. 103 has been withdrawn.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Stasz (US 2008/0275356) teaches a respiratory effort belt (Abstract), having an elastic band of a length sufficient to encircle a person’s torso ([0006]; [0015]), a transducer comprising a strip of PVDF film having a layer of metallization on opposed major surfaces of the strip ([0016]), electrical leads connected to the layers of metallization ([0016]), and a cover layer adhesively bonded to the transducer ([0020]). Stasz fails to teach the materials used to make the cover layer.
Vanmarcke teaches that a label comprising paper may be adhesively bonded to a PVDF film using a hot-melt rubber-based adhesive ([0002]; [0020]; [0031]-[0032]), and notes that this combination would result in an improved creep resistance of the sensor ([0005]). 
The prior art fails to teach or suggest a respiratory effort belt having an inelastic cover layer adhesively bonded to a transducer, whereby an electrical output produced by the 
Claims 2-5 are allowed at least by virtue of their respective dependence upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KINGSLEY whose telephone number is (571)272-8435.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SARAH R KINGSLEY/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793